EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 

Claim 12 recites the limitations “wherein the opener portion,” in line 1.
Amend the limitations of claim 12 line 1 to read --wherein a opener portion--.

Claim 16 recites the limitations “wherein the control unit,” in line 2.
Amend the limitations of claim 16 line 2 to read --wherein a control unit --.

Claim 18 recites the limitations “the platform of the elevator platform,” in lines 2-3.
Amend the limitations of claim 18 line 2-3 to read --the platform of the elevator station--.

Claim 19 recites the limitations “to the end closer,” in line 6.
Amend the limitations of claim 19 line 6 to read --to an end closer--.

Claim 20 recites the limitations “the top upright orientation,” in line 4-5.
Amend the limitations of claim 20 line 4-5 to read --a top upright orientation --.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A vending machine, the machine comprising: 
a main housing having a can delivery slot, the housing comprising: 
a refrigerant compartment for holding a plurality of cans, each can comprising a tab; and 
a delivery sub-system for delivering one of the plurality of cans from the refrigerant compartment to the delivery slot of the main housing; 
wherein the delivery sub-system orients and opens the can while delivering there through; 
wherein the delivery sub-system comprises a receiving station for receiving the can from the refrigerant compartment and an elevator station for delivering the can to the delivery slot; 
wherein the delivery sub-system further comprises an orientation station between the receiving station and the elevator station for vertically orienting and placing the can onto a platform of the elevator station; 
wherein the delivery sub-system further comprises an opening mechanism for opening the beverage can placed onto the elevator station while the beverage can is being delivered from the elevator station towards the delivery slot, the opening mechanism being configured for opening the tab of the beverage can; and 
wherein the delivery sub-system delivers the beverage can to the delivery slot in an opened state for picking by a consumer…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651